Case 9:20-cv-82331-RAR Document 1 Entered on FLSD Docket 12/17/2020 Page 1 of 6




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                WEST PALM BEACH DIVISION

 ANA ATKINSON,                                                  Case No.:

        Plaintiff,
 v.

 SAM’S EAST, LLC,
 a Foreign Profit Corporation,

       Defendant.
 __________________________________/

                     NOTICE OF REMOVAL OF CAUSE BY DEFENDANT


        Defendant, SAM’S EAST, LLC, by and through its undersigned counsel, hereby files this

 Notice of Removal of Cause pursuant to 28 U.S.C. §1441, et seq., and 28 U.S.C. §1332, to remove

 to the United States District Court, Southern District of Florida, West Palm Beach Division (the

 “Federal Court”), that cause of action presently pending in the Circuit Court of the 15th Judicial

 Circuit, in and for Palm Beach County, Florida (the “State Court”), Case No. 202995PIDKH, and

 styled Ana Atkinson v. Sam’s East, LLC, a Foreign Profit Corporation. See, Summons and

 Plaintiff’s Complaint attached hereto as Exhibit “A.” In support of this Notice of Removal of

 Cause, Defendant states as follows:

 Complete Diversity of Citizenship Exists

        1.      Plaintiff, Ana Atkinson, at the time of the alleged incident giving rise to this matter,

 and at all subsequent times material hereto, was and is a Florida citizen. Specifically, Plaintiff’s

 Complaint states that she was a resident of Palm Beach County, Florida at all materials times to

 her claim. Please see Paragraph 2 of Exhibit A. Defendant is aware of no address for Plaintiff in

 the state of Arkansas, where, as averred below, the Defendant would be deemed a citizen.
Case 9:20-cv-82331-RAR Document 1 Entered on FLSD Docket 12/17/2020 Page 2 of 6


        2.      Defendant Sam’s East, LLC is a foreign corporation organized under the laws of

 the state of Arkansas and which has its principal place of business in the state of Arkansas.

 Defendant Sam’s East, LLC is not organized under the laws of the state of Florida, and does not

 have its principal place of business in the state of Florida. Therefore, Defendant is not a citizen of

 the State of Florida.

        3.      This Notice of Removal of Cause is founded upon diversity of citizenship

 jurisdiction pursuant to 28 U.S.C. §1332 and 28 U.S.C. §1441, and complete diversity of

 citizenship exists between the Plaintiff and the Defendant.

 The Amount in Controversy Requirement is Satisfied

        4.      Pursuant to 28 U.S.C. §1332(a), the amount in controversy in this case exceeds the

 required $75,000.00 jurisdictional threshold.

        5.      Plaintiff’s Complaint against Defendant alleges damages in excess of the State

 Court’s $30,000.00 jurisdictional threshold and asserts a negligence claim on behalf of Plaintiff

 against Defendant. Please see Exhibit A. According to Plaintiff’s Complaint, the claim derives

 from an alleged slip and fall incident that occurred May 19, 2017 at Defendant’s store located at

 7233 Seacrest Blvd., Lantana, Florida. Specifically, Plaintiff asserts that she was injured as a result

 of a transitory foreign substance on the floor sustaining bodily injuries and mental anguish that

 required hospitalization. Please see Paragraphs 8, 10 and 11 of Exhibit A.

        6.      Plaintiff alleges, inter alia, that Defendant failed to maintain its premises in a

 reasonably safe condition, and failed to warn Plaintiff of the alleged condition. Please see

 Paragraph 9 of Exhibit A.

        7.      According to Plaintiff, “[a]s a direct and proximate result of the aforementioned

 fall, Plaintiff suffered serious, permanent bodily injuries and resulting pain and suffering,

 disability, physical impairment, disfigurement, mental anguish, inconvenience, loss of capacity for




                                                   2
Case 9:20-cv-82331-RAR Document 1 Entered on FLSD Docket 12/17/2020 Page 3 of 6


 the enjoyment of life, incurred expenses of hospitalization, medical, chiropractic and nursing care

 and treatment, loss of earnings, loss of ability to earn money and aggravation of a previously

 existing condition, disease or physical defect.” Please see Paragraph 11 of Exhibit A. All of these

 losses are claimed to be permanent or continuing into the future.

        8.       “As the party seeking removal, Defendant bears the burden of establishing

 jurisdiction.” Houston v. Garrison Prop. & Cas. Ins. Co., No. 8:14-CV-01944-EAK, 2014 WL

 6469608, at *2 (M.D. Fla. Nov. 17, 2014); Lowery v. Alabama Power Co., 483 F.3d 1184, 1207

 (11th Cir. 2007). “Where, as here, the plaintiff has not pled a specific amount of damages, the

 removing defendant must prove by a preponderance of the evidence that the amount in controversy

 exceeds the jurisdictional requirement.” Houston, 2014 WL 6469608, at *2 (citing Williams v.

 Best Buy Co., 269 F.3d 1316, 1319 (11th Cir.2001)).

        9.       As a result of the alleged incident, Plaintiff was allegedly diagnosed with a right

 upper extremity wrist fusion as well as back pain which ultimately resulted in a right hemi-

 laminectomy at L4-L5 and L5-S1 with partial facetectomy on February 26, 2019. She also

 underwent SI joint injections and caudal epidural steroid injections on December 7, 2017,

 December 21, 2017 and January 4, 2018. As a result of the foregoing, Plaintiff is claiming medical

 bills in excess of $75,000. Specifically, Plaintiff allegedly incurred the following medical bills:

        Sherban Spine Institute:               $76,288.94
        Sherban Spine Institute:               $2,000.00
        Lake Worth Surgical Center:            $69,318.01
        Sierra Surgical:                       $500.00
        Cordero Family Chiropractic:           $385.00
        The Open MRI Guys:                     $5,550.00
        Mote Wellness & Rehab:                 $3,040.00
        Center for Bone & Joint:               $793.00
        Dr. Jane Bistline:                     $22,819.00

        Total:                                 $180,693.95




                                                  3
Case 9:20-cv-82331-RAR Document 1 Entered on FLSD Docket 12/17/2020 Page 4 of 6


        10.       Furthermore, the Plaintiff also made a pre-suit demand in excess of $75,000.

 Specifically, Plaintiff demanded $1 million on or about March 20, 2020.

        11.       With regard to any argument that the jurisdictional amount in controversy is not

 met because of any subrogation notice, which reflects payments made to the providers for less than

 the billed amount, Defendant notes that “subject matter jurisdiction is not defeated simply because

 the parties might anticipate a future reduction in recoverable damages.” Stramiello v. Petsmart,

 Inc., No. 8:10-cv-659-T-33TGW, 2010 WL 2136550 (M.D. Fla. May 26, 2010); see also Henry

 v. K-Mart Corp., 2010 WL 5113558 (M.D. Fla. Dec. 9, 2010) (agreeing with Stramiello that

 collateral source setoffs are not relevant to calculating jurisdiction amount at time of removal).

 “That Florida law might require a set-off at final judgment that reduces [Plaintiff’s] final recovery

 to or below $75,000 does not affect the jurisdictional amount in controversy at the outset of

 litigation.” O’Toole v. Napa Home & Garden, Inc., No. 8:11-cv-2724-T-23AEP, 2012 WL

 12904228 (M.D. Fla. June 26, 2012).

        12.       So, although Defendant anticipates arguing that Plaintiff may never recover billed

 amounts written off under private health insurance contracts, such collateral source set-offs/write-

 offs are not to be considered for purposes of determining whether the jurisdictional threshold

 amount is met at time of removal.

 The Other Prerequisites and Requirements for Removal Have Been Satisfied

        23.       Defendant has filed with the Clerk of the State Court a Notice that this Cause has

 been removed.

        24.       There has been no waiver by this Defendant of any right to remove this cause to the

 Federal Court.

        25.       Filed under a separate Notice of Filing and incorporated herein are copies of all

 process, pleadings, orders and other papers or exhibits of every kind on file in the State Court.




                                                   4
Case 9:20-cv-82331-RAR Document 1 Entered on FLSD Docket 12/17/2020 Page 5 of 6


        26.     This Notice of Removal of Cause was timely filed within thirty (30) days from

 December 12, 2020, the date upon which the Defendant was served with initial process, including

 the State Court Complaint, in this action. See, Service of Process Transmittal, which reflects a

 date of service on Defendant of December 12, 2020, which confirms service of process as of that

 date. See Exhibit A.

        27.     The undersigned counsel are attorneys of record for SAM’S EAST, LLC, and have

 been specifically authorized to act on behalf of the Defendant in seeking removal of this cause to

 the Federal Court.

        WHEREFORE, Defendant, SAM’S EAST, LLC, hereby removes this cause from the

 Circuit Court of the 15th Judicial Circuit, in and for Palm Beach County, Florida, to the United

 States District Court, Southern District of Florida, West Palm Beach Division, and requests

 that all further proceedings be conducted in this Federal Court as provided by law.

        RESPECTFULLY SUBMITTED this __17th ___ day of December, 2020.

                                              LUKS, SANTANIELLO,
                                              PETRILLO, & COHEN
                                              110 SE 6TH STREET
                                              20TH FLOOR
                                              FORT LAUDERDALE, FL 33301
                                              Telephone: (954) 761-9900
                                              Facsimile: (954) 761-9940


                                              By: /s/ Dorsey Miller_________________
                                                     DANIEL J. SANTANIELLO
                                                     Florida Bar No.: 860948
                                                     DORSEY C. MILLER, III
                                                     Florida Bar No.: 580309
                                                     LUKSFLL-Pleadings@LS-Law.com




                                                 5
Case 9:20-cv-82331-RAR Document 1 Entered on FLSD Docket 12/17/2020 Page 6 of 6


                                 CERTIFICATE OF SERVICE


        Defendant, WALMART STORES EAST, LP, by and through undersigned counsel,
 hereby certify that on this 17th day of December, 2020, a true and correct copy of the foregoing
 was served via the Court’s CM/ECF Electronic Notification System, and/or Electronic Mail to all
 parties as shown on the attached Service list
                                                 LUKS, SANTANIELLO,
                                                 PETRILLO, & COHEN
                                                 110 SE 6TH STREET
                                                 20TH FLOOR
                                                 FORT LAUDERDALE, FL 33301
                                                 Telephone: (954) 761-9900
                                                 Facsimile: (954) 761-9940


                                                 By: /s/ Dorsey Miller____________________
                                                        DANIEL J. SANTANIELLO
                                                        Florida Bar No.: 860948
                                                        DORSEY C. MILLER, III
                                                        Florida Bar No.: 580309
                                                        LUKSFLL-Pleadings@LS-Law.com

                                         SERVICE LIST

 CM/ECF Electronic Mail
 The following party(ies) are currently registered to receive electronic notice/service:

 Counsel for Plaintiff:
 David Knight, Esq.
 Felice & Ehrlich
 3 Harvard Circle
 West Palm Beach, FL 33409
 (561) 444-8822 – Telephone
 (561) 514-4946 – Facsimile
 Primary Email – david@injurytrialattorneys.com
 Secondary Email – susan@injurytrialattorneys.com




                                                   6
